DETAILED ACTION
Claim 1-12 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  there appears to be a missing word “a” between “having” and “proximal” at line 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the distal end” at line 3.  Claim 1, which from which claim 9 depends, recites “a distal end” at line 5 and claim 8, from which claim 9 also depends, recites “a distal end” at line 2.  It is unclear to which distal end claim 9 refers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-12 
Claims 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2006/0063123 to Cleary et al. (hereinafter “Cleary”).
Regarding claim 1, Cleary discloses a method of manufacturing a surgical device (20), the method comprising: generating a first internal frame (38a metallic substrate; see paragraph [0050]) defining an internal structure (see paragraph [0050]) of an instrument tip (at 38); covering at least a portion (see paragraph [0053]) of the first internal frame with a first coating (non-metallic coating; see paragraph [0050]) to define an exterior surface of the instrument tip (at 38); and generating an instrument body (32) a having proximal end (at 32a) and a distal end (see Fig. 7, at 44) such that a proximal end (at 32a) of the instrument tip is positioned at the distal end (see Fig. 5) of the instrument body (38).
Regarding claim 7, Cleary discloses the limitations of claim 1, and further Cleary discloses engaging the proximal end of the instrument tip (at 32a) and the distal end of the instrument body (at 44; see Fig. 7 and paragraph [0036]).
Regarding claim 8, Cleary discloses the limitations of claim 1, and further Cleary discloses that generating the first internal frame (38a; see paragraph [0050]) includes generating the first internal frame having a proximal end (at 36), a distal end (at 44), a linear first section (at 32; see Fig. 5), and an arcuate second section (at 36) extending obliquely from the first section (see Figs. 5 and 6).
Regarding claim 9, Cleary discloses the limitations of claim 8, and further Cleary discloses that covering at least a portion of the first internal frame with ta first coating (see paragraph [0050]) includes covering the distal end (at 44) and the arcuate segment (at 36) with the first coating 
Regarding claim 10, Cleary discloses the limitations of claim 8, and further Cleary discloses that covering the first internal frame (38a) with a first coating includes defining a flattened portion (both hooks 36 shown as having flattened portions; see Fig. 5) at a distal end of the instrument tip (see Fig. 5).
Regarding claim 11, Cleary discloses the limitations of claim 1, and further Cleary discloses that covering the first internal frame (38a) with a first coating includes defining different shapes (see Fig. 6, cross section shown) for cross-sectional profiles of the first internal frame (see Figs. 5 and 6) and the first coating in a plane perpendicular to a longitudinal axis of the instrument body (see Fig. 5).
Regarding claim 12, Cleary discloses a method of manufacturing an ophthalmic surgical device (20), the method comprising: generating an internal frame (38a metallic substrate; see paragraph [0050]) defining an internal structure (see paragraph [0050]) of an instrument tip (at 38), the instrument tip having a distal end (at 44), a linear first section (at 32; see Fig. 5), an arcuate section (36) extending obliquely from the first section (see Figs. 5 and 6), and a flattened portion at the distal end (both hooks 36 shown as having flattened portions; see Fig. 5); generating an instrument body (32) using a coating (see paragraph [0050]), the instrument body having a longitudinal axis (34) and an external surface (see Fig. 5, perimeter of the body) of the instrument body (32) including surface features (see Fig. 5); and covering (see paragraph [0053]) the internal frame with a coating (non-metallic coating; see paragraph [0050]) to define an exterior surface of the instrument tip (at 38) simultaneously as generating the instrument body (32), wherein the cross-sectional profiles of the internal frame and coating in a plane perpendicular to the longitudinal axis of the instrument body define different shapes along at least a portion of the longitudinal axis (see Figs. 5 and 6; different perimeters would correspond to different cross-sections when body is sectioned).  When reading the preamble in the context of the entire claim, the recitation “a method of manufacturing an ophthalmic surgical device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary as applied to claim 1 above.
Regarding claim 2, Cleary discloses the limitations of claim 1, however Cleary does not explicitly disclose that generating the first internal frame includes at least one of molding, casting, machining, and cutting of a first material. Cleary does not explicitly disclose how the metal substrate (32) is manufactured (see paragraph [0053], however one having ordinary skill in the art would reasonably expect that the first internal frame can be manufactured by a conventional technique.  Cleary further 
Thus, Cleary is at least understood to teach the limitations of claim 2.
Regarding claim 3, Cleary teaches the limitations of claim 2, and further Cleary teaches that the first material (metallic substrate) is at least one of a metal, a metal alloy, a ceramic, a composite, a polymer, a plastic, and an elastomer (see paragraph [0050]).
Claims 4-6
Claims 4-6are rejected under 35 U.S.C. 103 as being unpatentable over Cleary as applied to claim 1 above, and further in view of United States Patent 4,946,387 to Adell (hereinafter “Adell”).
Regarding claim 4, Cleary discloses the limitations of claim 1, and further Cleary discloses that covering the first internal frame (38a) with a first coating includes coating to cover the first internal frame with at least one of a metal, a metal alloy, a ceramic, a composite, a polymer, a plastic, and an elastomer (non-metallic coating, hard carbon coating; see paragraph [0050], at least understood to define a ceramic or metal alloy, see United States Patent 5,203,804 to Nikutowski et al., incorporated by reference in Cleary). Cleary does not explicitly disclose that the coating is applied by injection molding.
Adell teaches a method for forming a surgical device (10) which includes a coating (14, 16).  Adell teaches that the coating may be applied by injection molding (Col. 5, lines 4-6).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Cleary to include a coating by a conventional method, such as by injection molding, as taught by 
Thus, the combination of Cleary and Adell teaches the limitations of claim 4.
Regarding claim 5, the combination of Cleary and Adell teaches the limitations of claim 4, and further Cleary teaches that generating an instrument body (32) includes defining the instrument body using the first coating (see paragraph [0050]).
Regarding claim 6, the combination of Cleary and Adell teaches the limitations of claim 5, and further Cleary teaches that covering the first internal frame (38a) with the first coating occurs simultaneously as defining an instrument body using the first coating (see paragraph [0050]; where the application of the coating defines the instrument body, the application of the coating will be understood to occur simultaneously with coating).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 5,616,148 to Eagles et al. (hereinafter “Eagles”) is directed to a method for forming a surgical instrument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/08/2021